Citation Nr: 1046406	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-27 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from March 1984 to October 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The Veteran's case was certified on appeal to the Board in April 
2009.  He submitted additional medical evidence that was received 
at the Board in June 2010.  The Veteran waived consideration of 
the evidence by the agency of original jurisdiction (AOJ).  The 
Board will consider the evidence in its appellate review.

The issue of entitlement to service connection for a left knee 
disability is addressed in the REMAND portion of the decision 
below.


FINDING OF FACT

The Veteran's left ankle disability is manifested by x-ray 
evidence of arthritis and functional impairments of limitation of 
motion, pain, weakness, lack of endurance and fatigability that 
equate to marked disability.


CONCLUSION OF LAW

The criteria for a 20 percent rating for a left ankle sprain have 
been met since October 26, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321; 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5270, 5271, 5278, 5283, 5284 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran served on active duty from March 1984 to October 
1986.  A review of his service treatment records (STRs) reflects 
that he was seen for complaints of left ankle pain after 
approximately one week of service in March 1984.  He gave a 
history of twisting his left ankle two days prior to treatment.  
Examination at the time showed edema, discoloration and pain with 
palpation of the left ankle.  An x-ray was negative for evidence 
of fracture.  He was placed in a short-leg walking cast during 
April 1984.  His cast was removed, although the date is not 
listed, and he was noted to have a full range of motion with no 
swelling or edema.  He was returned to duty.  The STRs contain no 
further entries regarding the left ankle up to the Veteran's 
discharge in October 1986.

The Veteran submitted his original claim for VA disability 
compensation in October 2005.  The Veteran submitted a statement 
of how he injured his left ankle during basic training.  He said 
he had had pain in his left leg every day.  

The Veteran submitted treatment records from C.M. Mines, M.D., 
dated in September 2005.  He also included a copy of a report for 
a magnetic resonance imaging (MRI) of the left knee dated in 
September 2005.  The record from Dr. Mines focused on the 
Veteran's left knee symptoms and findings.  

Additional records were obtained from Dr. Mines office in 
November 2005.  They covered a period from July to November 2005.  
The initial entry from July 2005 noted that the Veteran was a 
referral and a new patient.  In July 2005 the Veteran gave a 
history of an ankle injury in service.  He said he had not had 
any significant treatment for his ankle since service.  He had 
been able to function at work until recently when his left knee 
became a problem.  Dr. Mines reported that the Veteran's left 
ankle range of motion was near full in dorsiflexion, plantar 
flexion, inversion, and eversion.  There was no anterior drawer 
sign.  X-rays of the left ankle were interpreted to show some 
degenerative changes of the superior medial aspect of the 
talonavicular joint that Dr. Mines said were probably 
posttraumatic in nature.  A review of the actual x-ray report 
shows that no fracture was noted.  Dr. Mines did not provide a 
diagnosis or impression in regard to the left ankle but noted 
that it was affected by the Veteran's current left knee problems.  
The Veteran was seen in August 2005 with a complaint of severe 
ankle pain.  He was tender to palpation over the talar navicular 
[sic] area.  The assessment was left ankle osteoarthritis.  The 
remaining entries related to assessment and treatment for left 
knee-related complaints.

The Veteran was afforded a VA examination in December 2005.  The 
examiner noted the Veteran's history of a left ankle injury in 
service and the treatment provided.  The Veteran told the 
examiner that he complained of constant pain in the left ankle 
during service.  He had occasional pain in the ankle after 
service.  He currently experienced flare-ups of pain when he 
walked longer or tried to run.  He reported experiencing more 
pain in his left ankle since July 2005.  The Veteran reported 
that the medications he took for his left knee pain also helped 
with his left ankle pain.  The Veteran worked in testing fire 
alarm systems.  He had not lost any time from work because of his 
left ankle.  He also did not have any incapacitating episodes or 
hospital admissions in the last 12 months.  He walked without an 
assistive device and limped mainly due to his left knee. 

The examiner said the ankle had a normal configuration with no 
pain on palpation.  There was mild pain during movement of the 
ankle, especially from dorsiflexion of 15 degrees.  The examiner 
said there was a full range of motion, including dorsiflexion, 
plantar flexion, inversion and eversion.  He said that the 
Veteran did have increased pain with repetitive motion as well as 
easy fatigability but no decrease in range of motion.  The 
examiner said that an x-ray of the left ankle showed a normal 
ankle joint but also showed osteoarthritis of the talonavicular 
joint.  The diagnoses were severe sprain of the left ankle in 
1984, occasional pain in the left ankle with flare-up of pain 
during repetitive motion, and degenerative arthritis of the 
talonavicular joint.

The Veteran was granted service connection for residuals of a 
left ankle sprain in February 2006.  He received a 10 percent 
rating for his left ankle disability.  

The Veteran submitted a statement in July 2006 and his notice of 
disagreement (NOD) in October 2006.  In essence, he stated that 
he had been in terrible pain for many years as a result of his 
injury in service.  He also reported that he could not afford to 
see a doctor in regard to his left ankle.  (The Board notes that 
the Veteran became eligible for VA medical care in regard to his 
left ankle with the grant of service connection.)

The Veteran was afforded a VA examination in May 2008.  He was 
examined by the same physician who had performed the examination 
in December 2005.  The Veteran reported he had had a total knee 
replacement of the left knee in the prior year.  He also reported 
he had seen an orthopedic surgeon because of pain and pes 
planus/valgus deformity of his left foot.  He had been prescribed 
a brace and said he had decreased pain and improved gait when 
wearing the brace.  The Veteran was reported to limp without the 
use of any assistive devices.  He maintained his employment and 
was able to do his job.  His left ankle disability mildly 
affected his activities of daily living.  There were no 
incapacitating episodes or hospitalizations related to the left 
ankle in the previous 12 months.  

On examination, the examiner noted mild swelling and pain on 
palpation over the lateral joint compartment.  The Veteran had 
painful and limited dorsiflexion in the left ankle joint.  The 
examiner said there was dorsiflexion to 15 degrees and plantar 
flexion to 35 degrees.  The examiner also said there was 
increased pain, easy fatigability, and lack of endurance with 
repetitive motion.  There was no decrease in range of motion.  
The examiner said the Veteran had painful limping with the left 
leg with the help of a cane.  He also said the Veteran had a pes 
planus valgus deformity of the left foot that increased the pain 
in the left ankle joint.  The Veteran had been prescribed a 
special arch support to wear together with his left ankle brace.  
The examiner noted that the last x-ray of the left ankle was in 
April 2008.  The report said there was significant degenerative 
changes noted with the subtalar joint and degenerative changes in 
the midfoot.  There was no evidence of fracture or other acute 
osseous injury.

The pertinent diagnoses were severe sprain of the left ankle 
joint, traumatic degenerative osteoarthritis of the left ankle 
joint, and pes planus/valgus deformity of the left foot.

The AOJ continued to deny the Veteran's claim for a higher rating 
for his left ankle disability.  The Veteran was issued a 
supplemental statement of the case (SSOC) in January 2009.

As noted in the Introduction, the Veteran's case was certified on 
appeal to the Board in April 2009.  He submitted additional 
medical evidence to the Board that was received in June 2010.  He 
waived consideration of the evidence by the AOJ.

The evidence consisted of treatment records from Central Indiana 
Orthopedics.  The records covered a period from April 2008 to 
April 2010.  In April 2008, the Veteran's main complaint was left 
ankle pain.  He reported having problems for about the last two 
years.  The Veteran said he was followed by a local podiatrist 
and had been told that surgery on his ankle might be necessary.  
The basis for the surgery was not mentioned.  The examiner also 
noted that the Veteran said he was told by Dr. Mines that some of 
the left ankle pain may be due to problems with the left knee.  
The Veteran also reported having had a left total knee 
replacement.

The physician noted mild swelling in the left ankle.  There was 
no tenderness over the medial or lateral ligamentous structures.  
There was pain over the medial aspect of the ankle with palpation 
of the subtalar joint and pain with passive tilting of the 
subtalar joint.  There was also tenderness over the dorsum of the 
foot in the midfoot.   The physician reported that there was 
excellent strength with dorsiflexion and plantar flexion but the 
Veteran did complain of discomfort with both inversion and 
eversion versus resistance.  X-rays of the left ankle showed no 
evidence of fracture or acute osseous injury.  There was evidence 
of significant degenerative changes noted with the subtalar joint 
with cystic changes at the superior aspect of the calcaneus 
within the subtalar joint.  There were also degenerative changes 
cystic changes noted within the mid-foot at the intertarsal 
joints as well.  The physician's impressions were significant 
left foot and ankle pain secondary to midfoot and subtalar joint 
arthritis and hyperpronatory gait with midfoot varus alignment.  
The Veteran was advised to utilize a soft arch support and this 
was given to him.  The physician also said he wanted the Veteran 
to use an ankle fixation orthosis (ASO) brace.  He was to be seen 
by another physician in the practice for evaluation as to whether 
injection treatment or surgery would be necessary.  

The next entry is dated in June 2009.  The Veteran was evaluated 
by S. A. Herbst, M.D.  Dr. Herbst said the Veteran was able to 
walk without assistance and had a normal heel-to-toe gait pattern 
without a limp.  He said there was no malalignment of the left 
leg at the level of the knee and the alignment below the knee was 
also normal.  He said the foot was in appropriate physiologic 
valgus.  Dr. Herbst said the Veteran's reflexes at the ankle were 
2+/4 and strength was 5/5 throughout with no muscle atrophy.  
There was no specific tenderness on palpation of the ankle and no 
obvious swelling.  He reported that the Veteran had 15 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  In regard to the 
left foot there was no evidence of specific tenderness.  There 
was supple subtalar joint range of motion, supple midfoot range 
of motion and supple metatarsophalangeal (MTP) joint range of 
motion of the hallux.  Dr. Herbst did note that, when the Veteran 
stood, he collapsed into a fairly severe planovalgus deformity on 
the left side.  This was partially passively correctible.  He 
said there was significant crepitus and tenderness over the 
talonavicular joint and in the subfibulare region laterally.  

Dr. Herbst noted that x-rays of the left ankle and foot showed 
the ankle as unaffected.  He said there was some subfibulare 
impingement with the calcaneus.  The navicular was significantly 
abducted with significant talonavicular uncoverage.  There were 
arthritic changes at the talonavicular joint and some mild 
midfoot arthritic change.  The assessment was semiflexible 
planovalgus foot deformity with severe talonavicular abduction 
and arthritic change.  He listed three treatment options--one was 
to do nothing, a second involved customized bracing, and the 
third was to perform surgery.  It was noted that the Veteran was 
leaning toward surgery.  The Veteran was treated from August 2009 
to November 2009 for diabetic foot ulcers of both feet.  A final 
entry by Dr. Herbst in April 2010 noted that he was treating the 
Veteran for a significant deformity of his left lower extremity.  
He said the Veteran would either require surgical reconstruction 
or long-term bracing in order to prevent eventual loosening and 
potential instability to the knee replacement. 

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2010).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).  The Veteran's claim 
for a higher evaluation for his left ankle disability is an 
original claim that was placed in appellate status by a NOD 
expressing disagreement with an initial rating award.  As such, 
separate ratings can be assigned for separate periods of time 
based on the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's left ankle disability has been rated under 
Diagnostic Code 5271, which pertains to limitation of motion of 
the ankle.  38 C.F.R. § 4.71a (2010).  Under Diagnostic Code 
5271, a 10 percent rating is assignable where there is moderate 
limitation of motion.  A 20 percent rating is assignable where 
there is marked limitation of motion.  A 20 percent rating is the 
maximum schedular rating available for an ankle disability 
involving loss of motion.  In evaluating range of motion values 
for the left ankle, the Board notes that the standard range of 
motion of the ankle is dorsiflexion from 0 to 20 degrees, and 
plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2010).

The Veteran has had consistent complaints of left ankle pain 
since service.  The Veteran reported that he had not had any 
significant treatment for his left ankle complaints since service 
and he did not identify any source of medical evidence relating 
to any type of treatment for his left ankle prior to July 2005.  
The records from Dr. Mines show left ankle pain but with near 
full range of motion and x-ray evidence of arthritis.  The 
primary issue was the Veteran's left knee.

The results of the VA examinations in December 2005 and May 2008 
were similar in regard to the Veteran's noted complaints of pain 
in the left ankle.  There was some pain with dorsiflexion in 
December 2005 and a definite decline in the range of motion in 
May 2008.  The Veteran also had increased pain, lack of endurance 
and easy fatigability with repetitive motion.  X-rays showed the 
same arthritic changes as noted by Dr. Mines.  The later records 
from Central Indiana Orthopedics document the same complaints of 
left ankle pain.  No range of motion was mentioned in April 2008 
but the Veteran had some limitation to dorsiflexion at the time 
of his evaluation in June 2009.  Again, x-rays showed evidence of 
joint arthritis and the Veteran was assessed as having 
significant left foot and ankle pain.  

The evidence of record does not support a higher rating based on 
limitation of motion alone under Diagnostic Code 5271.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.

In this case, the Veteran has complained of severe left ankle 
pain since he submitted his claim in October 2005.  The original 
injury in service in 1984 required treatment with a cast for 
approximately a month.  The post-service treatment records 
document joint arthritis that has been related to his injury in 
service.  The treatment records document the Veteran's continued 
complaints of pain and some limitation of motion.  The two VA 
examinations also document his complaints of pain, as well as 
limitation of motion, and added factors of easy fatigability and 
lack of endurance with repetitive motion.  Overall, the evidence 
is such that the Veteran's total symptomatology may be considered 
to result in "marked" disability of the ankle since the time he 
submitted his original claim.  The Veteran has a limited range of 
motion, pain with motion, swelling, soreness, fatigability, and 
lack of endurance.  These symptoms have been present to 
essentially the same extent from the time the Veteran submitted 
his claim.  Therefore, a 20 percent rating is in order under 
DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59, from October 26, 2005.

As noted above, a 20 percent rating is the highest schedular 
rating available for disabilities involving limitation of motion 
of the ankle.  An evaluation greater than 20 percent requires 
evidence of ankylosis of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  Diagnostic Code 5270 pertains to ankylosis 
of the ankle and a 30 percent rating would require evidence of 
ankylosis in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  A 40 percent rating is 
for consideration where there is evidence of ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  

The evidence of record does not show the Veteran to have 
ankylosis of the left ankle, especially to the required degree of 
either plantar or dorsiflexion.  Further, there is no evidence of 
a deformity of abduction, adduction, inversion or eversion to 
justify a 40 percent rating.  The evidence also does not show the 
Veteran to have ankylosis of the left ankle to satisfy the 
criteria for a 30 percent rating.  

The Board also has considered whether a higher rating is 
warranted under Diagnostic Code 5278 or Diagnostic Code 5283.  
Diagnostic Code 5278 provides for a 30 percent disability rating 
when there is a unilateral disability of acquired claw foot with 
marked contraction of plantar fascia with dropped forefoot, all 
toes hammer toes, very painful callosities, and marked varus 
deformity.  38 C.F.R. § 4.71a.  Diagnostic Code 5283, 38 C.F.R. § 
4.71a, provides the rating criteria for malunion or nonunion of 
the tarsal or metatarsal bones.  Where there is evidence of 
severe disability, a 30 percent evaluation is warranted.  The 
Veteran did not suffer a fracture with his initial injury and the 
post-service x-rays contain no evidence of fracture of the foot.  
Moreover, the multiple x-rays do not demonstrate a disability to 
any degree due to any malunion of the tarsal and metatarsal 
bones.  In short, the Veteran is not service connected for 
disability that is contemplated by either Diagnostic Code 5278 or 
Diagnostic Code 5283.  

Finally, a 30 percent disability rating is also for consideration 
under Diagnostic Code 5284 for a severe foot injury.  38 C.F.R. 
§ 4.71a.  However, the evidence of record does not demonstrate 
that the Veteran's disability rises to the level of severe foot 
injury.  He suffered an injury to his left ankle.  He has pain, 
some limitation of motion, and pain with palpation over the 
talonavicular joint.  The June 2009 private examination reported 
nearly a full range of motion for the left ankle, no swelling, 
5/5 strength as well as the supple range of motion for the 
subtalar joint, midfoot, and forefoot.  The examiner did note 
that the Veteran had a fairly severe planovalgus deformity on the 
left side when he would stand.  However, this was to be treated 
with an ankle brace.  As the remainder of those private records 
show, the Veteran did not have further treatment for the issue, 
to include as up to his last entry from April 2010.  In 
consideration of all of the evidence of record, the Board finds 
that the Veteran's symptomatology does not equate to the level of 
a severe foot injury disability to warrant the assignment of a 30 
percent rating under Diagnostic Code 5284. 

The Board has also considered whether the Veteran's disability is 
so exceptional as to require consideration of an extraschedular 
rating.  In Thun v. Peake, the Court held that determining 
whether a claimant is entitled to an extraschedular rating is a 
three-step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 
F.3d 1366 (Fed. Cir. 2009).  The first step is to determine 
whether the "evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate."  Id.  If the 
adjudicator determines that this is so, the second step of the 
inquiry requires the adjudicator to "determine whether the 
claimant's exceptional disability picture exhibits other related 
factors," such as marked interference with employment or 
frequent periods of hospitalization.  Id. at 116.  Finally, if 
the first two steps of the inquiry have been satisfied, the third 
step requires the adjudicator to refer the claim to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for a determination of whether an extraschedular 
rating is warranted.  Id. 

In this case, the schedular criteria are adequate to address the 
Veteran's level of disability.  His disability rating for his 
left ankle disability is recognition of a marked disability of 
that joint.  The disability rating takes into consideration an 
indication of both occupational and social impairment.  The 
Veteran has not missed any work due to his left ankle disability 
according to his own reports.  The Veteran's subjective and 
objective symptoms are contemplated in the rating criteria and 
are allowed for in his disability rating.  There is nothing 
unusual in his specific case of complaints of pain, and 
limitation of motion that renders the rating schedule as 
inadequate to address his disability.  In light of this finding 
there is no requirement to proceed with the next two steps in 
consideration of an extraschedular rating.  Thun, 22, Vet. App. 
at 116.

The Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The Board is 
unable to identify a reasonable basis for granting a rating in 
excess of 20 percent for the Veteran's left ankle disability at 
any time during the pendency of his claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Court issued a decision in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim. Those 
five elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.

VA's General Counsel has held that VCAA notice is not required 
for downstream issues.  VAOPGCPREC 8-2003.  In addition, the 
Board notes that the Court held that "the statutory scheme 
contemplates that once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 5103(a) 
notice has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim 
for service connection for a left ankle disability was granted 
and an effective date was assigned in the rating decision on 
appeal.  As such, no additional notice is required because the 
purpose that the notice is intended to serve has been fulfilled.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his claims folder, VA examination reports, 
private records obtained by VA as well as submitted by the 
Veteran and STRs.  The Veteran identified no additional source of 
evidence in his current claim.  He elected to not have a hearing 
in his case.  He identified no other information or evidence that 
would support his claim.  

The Veteran was afforded VA examinations.  The examinations were 
adequate upon which to base a determination as they fully address 
the rating criteria as well as the impact of the disabilities on 
the Veteran's daily life.  An opinion was also provided as to a 
nexus in December 2005.  His employment is not at issue as he has 
repeatedly confirmed that his left ankle disability does not 
impair his ability to work.  See 38 C.F.R. § 3.326 (2010), Barr 
v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).

The Board notes that the AOJ made several attempts to obtain 
records from the Social Security Administration (SSA) in this 
case.  It appears that the search was generated as a result of a 
computer printout that showed the Veteran as in receipt of some 
type of SSA benefits.  A review of the printout reflects a date 
of benefits from August 1976 and a termination date in June 1979.  
These dates were several years prior to the Veteran's military 
service and would put him in his teens as a recipient.  Moreover, 
the SSA provided several responses indicating that there were no 
records available for the Veteran.  The Board finds that, 
whatever the basis for the computerized report, the evidence does 
not reflect the existence of relevant SSA disability records in 
this case.  

The Board finds that VA has complied, to the extent required, 
with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to a 20 percent rating for left ankle sprain is 
granted from October 26, 2005, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

The Veteran complained with his initial claim that his left leg 
had caused him problems since service, presumably his left ankle 
and left knee.  His STRs do not document any injury to the left 
knee at the time of the original injury to the left ankle in 
March 1984.  However, the Veteran was clearly evaluated for the 
possibility of such an injury as his STRs contain an x-ray report 
for the left knee that was done at the same time as his left 
ankle.

His left knee claim was adjudicated on the basis of direct 
service connection; however, he was not afforded a VA examination 
because the AOJ had determined that there was no evidence of a 
left knee injury in service.  The issue of secondary service 
connection was not addressed.

The Board notes that secondary service connection has been raised 
by the evidence of record.  This is by way of the private 
treatment records  See Robinson v. Mansfield, 21 Vet. App. 545, 
552 (2008), aff'd sub. nom. Robinson v. Shinseki, 557 F.3d 1555 
(Fed. Cir 2009).  The Veteran's representative also specifically 
raised the issue in the Informal Hearing Presentation of November 
2010.  The representative cited to 38 C.F.R. § 3.310(a) and the 
decision by United States Court of Appeals for Veterans Claims 
(Court) in Allen v. Brown, 7 Vet. App. 439 (1995), for the 
proposition of service connection on a secondary basis by way of 
causation or aggravation.  On remand, the Veteran's claim must be 
addressed on both a direct and secondary basis.  

The Board notes that the Veteran presented the July 2005 report 
from Dr. Mines with his claim.  This report showed a severely 
damaged left knee with no comment from Dr. Mines as to the 
possible etiology of this damage.  The damage, as per the 
September 2005 MRI report, included a complex lateral meniscal 
tear with a palpable bucket handle, a questionable deep tear of 
the posterior horn of the medial meniscus, and what appeared to 
be a complete tear of the anterior cruciate ligament and a 
questionable partial tearing of the posterior cruciate ligament.  
Dr. Mines did not opine that these findings were present for a 
long period of time, nor did he indicate that they were the 
result of a recent injury.  He simply said the Veteran was 
referred to him by a Dr. Hill.

The Veteran has not identified Dr. Hill and has not provided any 
treatment records from him for VA to consider in regard to his 
claim for service connection for a left knee disability.  He 
should be asked to provide those records or allow VA to obtain 
them on his behalf in order to understand the status of the 
Veteran's left knee prior to Dr. Mines first evaluation in July 
2005.

The Veteran also had a left total knee replacement.  It is not 
clear from the record but Dr. Mines may have been the surgeon to 
perform this surgery.  The Veteran should be asked to provide 
records relating to his treatment and surgery for the left knee.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims 
folder and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2010) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2010).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  
Specifically, the AOJ must apprise the 
Veteran of the requirements to 
substantiate a claim of service 
connection on a secondary basis.  

2.  The AOJ should contact the Veteran 
and request that he identify the 
names, addresses and approximate dates 
of treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent 
to his claim since 1986.  The AOJ 
should attempt to obtain and associate 
with the claims folder any medical 
records identified by the Veteran that 
are not already of record.  

In particular, the Veteran should be 
asked if he suffered any type of left 
knee injury after service, and, if so, 
where was he treated.  The Veteran 
should be asked to either provide 
records related to that treatment or 
authorize VA to obtained them on his 
behalf.  (The records from Dr. Hill 
are of interest as he would have 
treated the Veteran for left knee 
complaints prior to the referral to 
Dr. Hines.)

3.  Upon completion of the above, the 
Veteran should be scheduled for a VA 
examination to determine the nature of 
his claimed left knee disability.  The 
claims folder must be made available 
to the examiner, in conjunction with 
the examination.  All necessary tests 
should be conducted which the examiner 
deems necessary.  The examiner should 
review the results of any testing 
prior to completion of the report.

The examiner should fully describe the 
manifestations of the Veteran's left 
knee disability.  The examiner is 
further requested to offer an opinion 
as to whether there is at least a 50 
percent probability or greater that 
any diagnosed left knee disability is 
related to the Veterans period of 
military service.  If there is no 
relationship to service, the examiner 
is requested to offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that any 
diagnosed left knee disability has 
been caused by the Veteran's service-
connected left ankle disability, or 
has been made chronically worse by the 
service-connected left ankle 
disability.

The examiner should provide a complete 
rationale for all conclusions reached.

4.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the service 
connection issue on appeal.  If the 
benefit sought is not granted, the 
Veteran and his representative should 
be furnished with a SSOC and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the AOJ.  The Veteran has the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


